                     IN THE UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

v.                                                         5:21-mj-1036-PRL

KELLY MEGGS,
     Defendant


                            ORDER OF TEMPORARY DETENTION

       A Detention Hearing for the above defendant is scheduled for the following:


 Place: United States Courthouse                Courtroom No: 1A
        207 N.W. Second Street
        Ocala, Florida 34475                    Date and Time: February 18, 2021 at TBD


       IT IS ORDERED: Pending this hearing, the defendant is to be detained in the

custody of the United States Marshal or any other authorized officer. The custodian must

bring the defendant to the hearing at the time, date, and place set forth above.

       Date:    February 17, 2021




Copies to:

United States Attorney
United States Marshal
United States Pretrial Services
Counsel for Defendant
Defendant c/o U.S. Marshal
